[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 02-1187

                        DONALD L. MARTIN,

                      Plaintiff, Appellant,

                               v.

          COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

      [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
              Torruella and Lipez, Circuit Judges.



     Donald L. Martin on brief for appellant.
     Thomas P. Colantuono, United States Attorney, David L.
Broderick, Assistant United States Attorney, Robert J. Triba,
Regional Chief Counsel, and Joseph E. Dunn, Assistant Regional
Counsel, Social Security Administration, on brief for appellee.



                        October 18, 2002
             Per Curiam. Claimant Donald L. Martin appeals the

denial of his application for disability benefits by the

Commissioner of Social Security. After carefully reviewing the

parties'     briefs   and   the    record,   we    find   that    there    is

conflicting evidence in the record concerning the impact of

claimant's mental impairments on his ability to engage in work-

related activities. Such conflicts are for the Commissioner to

resolve, not the courts.         See Rodriguez v. Secretary of Health

and Human Services, 647 F.2d 218, 222 (1st Cir. 1981).

             In    particular,    the   residual    functional     capacity

assessments completed during the relevant time period (prior to

the expiration of claimant's insured status on December 31,

1998) fully support the hypothetical that the administrative

law judge (ALJ) posed to the vocational expert (VE).               Based on

this hypothetical, the VE listed specific jobs in the national

economy which claimant could perform.               Claimant's arguments

that   the   ALJ    interpreted    raw    medical    data,   ignored      the

diagnosis of Dr. Jenkusky, gave undue weight to the opinions of

social worker John Moran, and did not fully consider all of

claimant's impairments simply are without merit.

             Claimant's other arguments also fail.               First, the

district court had no jurisdiction to review the denial of

benefits which had occurred at the initial review.                  Simply,

this denial was not the "final" decision of the Commissioner.


                                    -2-
See 42 U.S.C. § 405(g) (judicial review is limited to "any

final decision of the Commissioner of Social Security made

after a hearing").       See also Sims v. Apfel, 530 U.S. 103, 107

(2000) (where the Appeals Council denies review, as here, "the

ALJ's opinion becomes the final decision").

            Second, claimant's argument that only medical doctors

are permitted to perform initial reviews is meritless.                   That

is, the regulations specifically state that such reviews should

be performed by qualified psychologists.           See, e.g., 20 C.F.R.

§ 404.1615(d) (an initial decision concerning disability in a

case where there is a mental impairment, "will be made only

after every reasonable effort has been made to ensure that a

qualified    psychiatrist    or   psychologist      has    completed      the

medical portion of the case review and any applicable residual

functional capacity assessment).          Claimant does not dispute

that the two psychologists who reviewed his records were

qualified.

             Finally, the district court did not err in denying

counsel's motion to withdraw.          That is, both sides had filed

their   memoranda   in    opposition    to   and   in     support   of    the

Commissioner's decision when the motion was filed.              Thus, the

motion arguably was late.          In any event, and contrary to

claimant's position, the court did allow claimant to file

pleadings, and the court did rule on these pleadings.                    As a


                                  -3-
result,    claimant   essentially   was   permitted   to   represent

himself.

            Affirmed.   See Local Rule 27(c).




                                -4-